In our opinion this record establishes that there was substantial evidence before the State Rent Administrator warranting his finding that the landlords did not seek in good faith to recover possession of the housing accommodations; that such finding is a reasonable basis for his determination, and the court may not substitute its judgment for that of the State Rent Administrator. (L. 1946, ch. 274, § 5, subd. 2, par. [a] as amd. by L. 1951, ch. 443; Matter of Mounting *616& Finishing Co. v. McGoldrick, 294 N. Y. 104, 108; Matter of Park East Land, Corp. v. Finkelstein, 299 N. Y. 70, 75.) Nolan, P. J., Carswell, Johnston, Sneed and MacCrate, JJ., concur.